                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

EVANSTON INSURANCE COMPANY,

            Plaintiff/Counterclai
            mant Defendant,

v.                                 Case No:     2:18-cv-103-FtM-29MRM

ETCETERA, ETC INC.,         KLAS
ETCETERA,   LLC, and        GOLF
ETCETERA, INC.,

            Defendants/Count
            erclaim
            Plaintiff.



                            OPINION AND ORDER

      This matter comes before the Court on plaintiff-counterclaim

defendant Evanston Insurance Company’s (“Evanston”) Motion for

Summary Judgment (Doc. #52), filed on August 29, 2019.            Evanston

seeks summary judgment on the breach of contract counterclaim (Doc.

#9,   pp.   9-11)   filed    by    Defendants-counterclaim      plaintiffs

Etcetera, Etc Inc., Klas Etcetera, LLC, and Golf Etcetera, Inc.

(collectively    “Etcetera”).        Etcetera     filed   a   Response   in

Opposition (Doc. #54) on September 12, 2019, to which Evanston

filed a Reply (Doc. #57) on October 22, 2019, with the permission

of the Court.    (Doc. #56.)

      This is an insurance dispute arising from property damage to

commercial property caused by Hurricane Irma.             Evanston filed a
declaratory     judgment    action      (Doc.        #1)     seeking     certain

declarations,   including    that    under   the     insurance    policy    “its

liability for the loss is limited to any covered damages caused by

Hurricane Irma.”    (Doc. #1, p. 7.)        Etcetera filed a counterclaim

for breach of contract alleging that Evanston was obligated to pay

the full loss amount, even if the full loss was not directly caused

by Hurricane Irma, but failed to do so.                    (Doc. #9 at 8-11.)

Evanston   moves   for   summary    judgment    on    Etcetera’s       breach   of

contract counterclaim, asserting that the covered loss amount was

less than the policy’s deductible amount, and therefore it owes

Etcetera nothing under the insurance policy.

     For the reasons set forth below, Evanston’s motion for summary

judgment is granted.

                                      I.

     The material background facts are not in dispute.                 Effective

July 25, 2017, Evanston issued a “named perils” 1 surplus lines 2

insurance policy (the “Policy”) on a certain vacant building and


1“An ‘all risks’ policy protects against all direct losses except
those explicitly excluded from the policy; conversely, a ‘named
perils’ policy only protects against perils explicitly named as
included in the policy.” Citizens Prop. Ins. Corp. v. Munoz, 158
So. 3d 671, 673 (Fla. 2d DCA 2014)(citation omitted).

2“Surplus lines insurance is an alternative product that can be
purchased from insurers not authorized to do business in Florida
when the coverage sought is not available from authorized
insurers.” Essex Ins. Co. v. Integrated Drainage Sols., Inc., 124
So. 3d 947, 950 (Fla. 2d DCA 2013)(citation omitted.)




                                    - 2 -
land in Charlotte County, Florida 3 (the “Property”).             (Doc. #1-1).

The Policy (#2AA121873) provided commercial property coverage and

commercial general liability coverage.          (Id.)

      On September 10-11, 2017, Hurricane Irma struck the area

causing damage to the Property.       Etcetera submitted a timely claim

to Evanston for damage to the Property caused by Hurricane Irma.

      Charlotte County inspected the Property on October 25, 2017,

and found the building was in danger of collapse.            (Doc. #1-2, pp.

4-10.)   On November 9, 2017, Charlotte County issued a “Notice of

Unsafe Building” stating the building posed an immediate hazard to

life or public safety.      (Doc. #1-2).        Charlotte County informed

Etcetera they could either repair or demolish the building. (Id.).

The   Notice   further   informed    Etcetera    that   if   no    action   was

commenced or completed within 30 days, the County would demolish

the building.     (Id.).    One of Etcetera’s retained professional

engineers opined that the Property needed to be demolished.             (Doc.

#54-1, ¶ 7).    Etcetera decided to demolish the building.

      By letter dated November 28, 2017, Evanston advised Etcetera

that Evanston’s own engineer determined that (a) the building could

be repaired, (b) there was no reason to demolish the building, and



3Etcetera says the property is      located in Port Charlotte (Doc. #9,
¶ 46), while Evanston says it        is located in Punta Gorda. (Docs.
#1, ¶10; #52, ¶ 1.) Since it        is clear both sides are discussing
the same property, its precise      location in Charlotte County is not
material.



                                    - 3 -
(c) any decision to demolish the building would be a voluntary,

uncovered loss under the Policy.        (Doc. #1-3.)

     By letter dated December 29, 2017, Evanston again informed

Etcetera that its investigation showed the building could be

repaired, and that an estimate for repair of the damage caused by

Hurricane Irma was less than the deductible amount under the

Policy.     (Doc. #1-4.)    Evanston noted that while there was some

covered loss due to the hurricane, the amount of that covered loss

($9,334.67) was below the windstorm deductible amount ($24,000).

(Doc. #1, ¶17; Doc. #104.)        Evanston informed Etcetera they could

submit    evidence   reflecting    a   different   damage   total   if   they

disagreed with Evanston’s calculation.         (Id.)

     On   January    2,   2018,   Etcetera,   through   counsel,    notified

Evanston that, although there was some pre-existing damage to the

building, Hurricane Irma caused additional damage, which rendered

the property a “total loss” under Florida’s concurrent causation

doctrine.    (Doc. #1-5.)    Evanston was not convinced.

     The building was demolished on February 14, 2018.          (Doc. #54,

¶ 6.)

                                       II.

     Evanston’s declaratory judgment action (Doc. #1), filed the

same day the building was demolished, in part seeks a declaration

that under the Policy “its liability for the loss is limited to

any covered damage caused by Hurricane Irma.”            (Doc. #1, p. 7.)




                                    - 4 -
Etcetera’s Counterclaim similarly asserts that the Policy is a

“named perils” policy “that covers direct physical losses to the

Property caused by Windstorm or Hail.”          (Doc. #9, ¶49.)      Etcetera

also claims, however, that Evanston is liable for the “direct

physical loss caused by Hurricane Irma and/or ensuing losses” to

the Property which are covered by and not excluded from the Policy.

(Doc. #9, ¶¶ 50-53) (emphasis added).

     Etcetera demanded an appraisal pursuant to the Policy (Doc.

#24-1), and filed a motion to compel appraisal.              (Doc. #24.)   The

Court granted Etcetera’s motion and ordered an appraisal panel to

determine the amount of loss caused by Hurricane Irma and the

amount of loss from other causes.        (Doc. #31.)   The appraisal found

that the amount of loss due to Hurricane Irma was $19,868.00, while

the amount of loss due to all causes other than Hurricane Irma was

$1,580,610.32.    (Doc. #52-1.)    Thus, Hurricane Irma was the cause

of approximately 1.24% of the total loss ($19,868/$1,600,478).

The appraisal found the value of the building to be $1,563,151.32.

(Id.)

                                     III.

     Evanston argues summary judgment is warranted because the

appraisal determining the amount of the Hurricane Irma windstorm

damage   is   binding,   that   amount    is   less   than    the   applicable

deductible under the Policy, and Evanston therefore did not owe

any money to Etcetera and did not breach the Policy by its failure




                                  - 5 -
to pay.   (Id., pp. 6-7.)   Etcetera agrees that the loss amount as

determined by the appraisal is binding, and that the appraisal’s

loss amount is less than the Policy’s deductible amount.        Etcetera

argues,   however,   that   under    Florida’s    concurrent   causation

doctrine Evanston is nonetheless liable for the entirety of the

otherwise non-covered loss.         (Doc. #54).    Because this amount

exceeds the deductible amount under the Policy, Etcetera asserts

summary judgment must be denied.

                                      A.

     The Court begins with the language of the Policy.         The Policy

is a “named perils” policy under which Evanston agreed to “pay for

direct physical loss of or damage to Covered Property at the

premises described in the Declarations caused by or resulting from

any Covered Cause of Loss.”   (Doc. #1-1, p. 59 4.)    There are eleven

(11) “Covered Cause[s] of Loss”, which include “Windstorm or Hail.”

(Doc. #1-1, p. 89.)     It is undisputed that the Property is a

“Covered Property” and that Hurricane Irma was a “Windstorm” within

the meanings of the Policy.         Thus, under the Policy, Evanston

agreed to pay Etcetera for direct physical loss of or damage to

the Property caused by or resulting from Hurricane Irma.




4The page reference is to the Court-generated number on the upper
right corner of the document, not the page number on the Policy
itself.



                                - 6 -
     The appraisal has conclusively determined the amount of the

covered   loss   to   the   Property   due   to   Hurricane   Irma   to   be

$19,868.00.   (Doc. #52-1.)    Both sides concede, as they must, that

the appraisal determination is binding:

           The division of responsibility between the
           appraisers and court is therefore clear. The
           appraisers determine the amount of the loss,
           which includes calculating the cost of repair
           or replacement of property damaged, and
           ascertaining how much of the damage was caused
           by a covered peril .... [and] [t]he court
           decides whether the policy provides coverage
           for the peril which inflicted the damage, and
           for the particular property at issue; in other
           words, all coverage matters.

People's Tr. Ins. Co. v. Garcia, 263 So. 3d 231, 234 (Fla. 3d DCA

2019) (citation omitted).       Because Evanston admitted that there

was covered loss (although the amount was disputed), causation is

an amount-of-loss question for the appraisal panel.           Id. at 235.

See also People’s Trust Ins. Co. v. Tracey, 251 So. 3d 931, 933

(Fla. 4th DCA 2018).    It is also undisputed that none of the other

causes of loss to the Property were Covered Cause(s) of Loss under

the Policy.

     Finally, there is no dispute that the Policy has a deductible

provision (Doc. #1-1, pp. 80-82), and that the deductible amount

in this case is greater than the appraisal award.        Accordingly, it

appears that Evanston owed no money to Etcetera under the Policy

for the loss to the Property caused by or resulting from Hurricane

Irma.




                                  - 7 -
                                    B.

     Defendants argue, however, that the Court’s analysis cannot

end here, but must apply the Florida concurrent causation doctrine.

(Doc. #54, pp. 4-7.)   Under this doctrine, Etcetera argues that a

jury could decide Evanston is liable for the 98.76% of the loss to

the Property not caused by Hurricane Irma or any other Cause[s] of

Covered Loss.

     In Sebo v. Am. Home Assurance Co., Inc., 208 So. 3d 694 (Fla.

2016), the Florida Supreme Court adopted the concurrent causation

doctrine in the all-risk insurance policy context.           Mr. Sebo had

purchased a four-year old home in Naples, Florida and obtained an

$8 million all-risks policy on it.       Id. at 695.    Rainstorms soon

made it clear that there were major design and construction defects

to the house, and shortly thereafter Hurricane Wilma further

damaged the house.   Id. at 696.   The insurer paid $50,000 for mold

damage, but denied the remainder of the claim.         Id.    Because the

house could not be repaired, it was eventually demolished.          Id.

     The Florida Supreme Court stated the issue and its task as

follows:

           The issue presented is whether coverage exists
           under Sebo's all-risk policy when multiple
           perils combined to create a loss and at least
           one of the perils is excluded by the terms of
           the policy. To answer this question, this
           Court must determine the proper theory of
           recovery to apply, which is a pure question of
           law.




                               - 8 -
Sebo, 208 So. 3d at 696.               The Florida Supreme Court noted that

“the policy at issue in this case is an all-risk policy” and that

“in all-risk policies such as the one held by Sebo, construction

is governed by the language of the exclusionary provisions.”                       Id.

at 696–97.    Therefore, the Court stated “[w]e are confronted with

determining the appropriate theory of recovery to apply when two

or more perils converge to cause a loss and at least one of the

perils is excluded from an insurance policy.”                  Id. at 697.

       The Florida Supreme Court concluded “that when independent

perils converge and no single cause can be considered the sole or

proximate cause, it is appropriate to apply the concurring cause

doctrine.”    Id.      Under the concurring cause doctrine, “coverage

may exist where an insured risk constitutes a concurrent cause of

the loss even when it is not the prime or efficient cause.”                        Id.

at 698.

       Evidence   at   the      Sebo    trial    established    that   rainstorms,

hurricanes, and leakage caused by major design and construction

defects combined to damage the residence. Id. at 696.                        Leakage

from design and construction defects was excluded under the all-

risk   policy.      Id.    at    700.      Having    determined    “there     is    no

reasonable way to distinguish the proximate cause of [the] property

loss,” id., the Florida Supreme Court applied the concurrent cause

doctrine,    stating      “[w]here      weather    perils   combine    with    human

negligence to cause a loss, it seems logical and reasonable to




                                         - 9 -
find the loss covered by an all-risk policy even if one of the

causes is excluded from coverage.” Id. (alteration in original;

citation omitted).

      Etcetera    relies   primarily     on   the   Affidavit    of   Gregorio

Batista (Doc. #54-2), a professional engineer licensed in Florida,

for its factual support of the application of the concurrent cause

doctrine in this case.      For this portion of the Opinion and Order,

the Court accepts the facts set forth in the Affidavit in the light

most favorable to Etcetera, the non-moving party.

      When the Property was first insured by Evanston in 2018, it

was an old and deteriorated building, but not in danger of falling

down.    At the time of Hurricane Wilma, the building had suffered

from “pre-existing wear and tear, deterioration and decay” and

“appeared to have been near the end of its useful life and

Hurricane Irma was the proverbial coup de grace.”          (Doc. #54-2, p.

3.)     “Simply stated, the old and heavily deteriorated building

exhibited considerable signs of decay and deterioration.”               (Id. at

4.)      “These   other    causes   of   loss   include   wear    and    tear,

deterioration, decay, termite related damage, corrosion, sagging,

cracking, and other age-related reasons.”           (Id. at 7.)

      Accepting the findings of the appraisal, Mr. Batista noted

that the Hurricane Irma damage to the roof was relatively small in

comparison to damage from other causes.               (Doc. #54-2, p. 4.)

Nonetheless, Mr. Batista opined that “the extent of the windstorm




                                    - 10 -
damage to the already deteriorated building was enough so that the

building should be torn down because any attempt to repair the

structure was not economically feasible.” (Id. at 3.) Mr. Batista

asserted that the old age, sagging, decay, and deterioration of

the roof decking, trusses, and masonry walls, combined with the

windstorm damage, necessitated the building be demolished because

the roof shingles could not be replaced without addressing all the

other non-windstorm damages.      (Id. at 4-9.)

     Etcetera asserts that these facts bring the case within the

Florida concurrent cause doctrine.        While accepting Mr. Batista’s

facts, this case is clearly not within Sebo.       The concurrent cause

doctrine has only been applied in all-risks policy cases, such as

Sebo.      See Jones v. Federated Nat'l Ins. Co., 235 So. 3d 936 (Fla.

4th DCA 2018); Citizens Property Ins., Corp. v. Salkey, 260 So. 3d

371 (Fla. 2d DCA 2018).     The case the Florida Supreme Court adopted

in Sebo, Wallach v. Rosenberg, 527 So. 2d 1386 (Fla. 3d DCA 1988),

was also an all-risks policy.       The Policy issued by Evanston is

not an all-risks policy, but a named perils policy.       Plaintiff has

not cited any binding authority applying the Florida concurrent

cause doctrine to a named-perils policy, and the Court declines to

do so. 5


5The Court agrees with Evanston that the Policy contains an anti-
concurrent cause provision which bars the application of the
concurrent cause doctrine to any ordinance or law requiring the
building to be torn down. (Doc. #57, p. 2.) However, as Etcetera



                                 - 11 -
     Accordingly, it is now

     ORDERED:

     1. Plaintiff Evanston Insurance Company’s Motion for Summary

        Judgment    (Doc.   #52)     is   GRANTED     in      favor      of

        plaintiff/counterclaim      defendant   and        against      the

        defendant/counterclaim plaintiff as to Count I of the

        Counterclaim.   The Clerk shall withhold entry of judgment

        pending resolution of the other portions of the case, but

        terminate the Counterclaim.

     2. The parties shall file an Amended Case Management Report

        within SEVEN (7) DAYS of this Opinion and Order pursuant

        to the Endorsed Order (Doc. #59).

     DONE and ORDERED at Fort Myers, Florida, this          8th      day of

January, 2019.




Copies:
Counsel of Record




points out (Doc. #54, p. 7), the Policy does not include anti-
concurrent cause language for any of the concurrent causes at issue
in this case.



                                 - 12 -
